17-11883-mg         Doc 251       Filed 04/13/21 Entered 04/13/21 11:15:47              Main Document
                                               Pg 1 of 3



 KLESTADT WINTERS JURELLER                                             Hearing Date: May 13, 2021 @
 SOUTHARD & STEVENS, LLP                                                  10:00 a.m. (EST)
 200 West 41st Street, 17th Floor                                      Objection Deadline: May 7, 2021
 New York, New York 10036                                                 @ 5:00 p.m. (EST)
 Tel: (212) 972-3000
 Fax: (212) 972-2245
 Fred Stevens
 Christopher J. Reilly

 Special Litigation Counsel to Plaintiff Gregory Messer,
   Chapter 7 Trustee of the Estate of Fyre Festival LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                             :
                                                                   :      Chapter 7
 FYRE FESTIVAL LLC,                                                :
                                                                   :     Case No. 17-11883 (MG)
                                    Debtor.                        :
 ------------------------------------------------------------------x

 NOTICE OF HEARING ON TRUSTEE’S MOTION FOR AN ORDER PURSUANT TO
    FED. R. BANKR. P. 9019 APPROVING A STIPULATION OF SETTLEMENT
        BETWEEN THE TRUSTEE AND TICKETHOLDER CLAIMANTS

TO COUNSEL TO THE DEBTOR, THE UNITED STATES TRUSTEE AND ALL PARTIES
ENTITLED TO NOTICE PURSUANT TO FED. R. BANKR. P. 2002:

        PLEASE TAKE NOTICE that upon the motion (the “Motion”), of Gregory M. Messer,
Chapter 7 Trustee of the estate of Fyre Festival LLC (the “Trustee”), the above-captioned debtor
(the “Debtor”), for an Order Pursuant to Fed. R. Bankr. P. 9019 Approving a Stipulation of
Settlement Between the Trustee and each of the claimant ticketholders (each a “Ticketholder
Claimant,” collectively, the “Ticketholder Claimants”), who filed Proofs of Claim Nos. 4 to 281
(each a “Ticketholder Claim,” collectively, the “Ticketholder Claims”), a telephonic hearing (the
“Hearing”) will be held on the 13th day of May, 2021, at 10:00 a.m. (EST), or as soon thereafter
as counsel may be heard (the “Hearing”), before the Honorable Martin Glenn, United States
Bankruptcy Judge, in his courtroom (#523) at the United States Bankruptcy Court for the Southern
District of New York, One Bowling Green, New York, New York 10004, to consider the relief
sought in the Motion. The telephonic Hearing will be conducted using Court Solutions LLC. All
attorneys and parties wishing to appear at, or attend, the telephonic hearing must make
arrangements with Court Solutions at https://www.court-solutions.com/ no later than 12 p.m. on
the business day prior to the Hearing.
17-11883-mg         Doc 251       Filed 04/13/21 Entered 04/13/21 11:15:47                     Main Document
                                               Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that the Stipulation contains the following salient
provisions: 1

    •   Fixing and Allowing the Ticketholder Claims. The Ticketholder Claims shall be
        consolidated, fixed and allowed as a single, timely-filed general unsecured claim against
        the Debtor’s bankruptcy estate in the total amount of Two-Million Dollars ($2,000,000.00).

    •   Method of Distribution. When and if the Trustee makes any distribution on account of the
        Allowed Consolidated Ticketholder Claim, it will be by single payment made to “Geragos
        & Geragos, APC, as attorneys.”

    •   Geragos Firm Responsibility. The Geragos Firm shall take any and all responsibility for
        the allocation of any Ticketholder Distribution amongst the Ticketholder Claimants and/or
        itself as counsel to the Ticketholder Claimants as may be permitted pursuant to any
        agreements between the Ticketholder Claimants and the Geragos Firm. The Trustee shall
        have no right or responsibility to make any distribution to individual Ticketholder
        Claimants, or to monitor or review what the Geragos Firm does following the Trustee’s
        making any Ticketholder Distribution.
        PLEASE TAKE FURTHER NOTICE that the Motion has been filed electronically with
the Clerk of the United States Bankruptcy Court for the Southern District of New York, and may
be reviewed by all registered users of the Court’s website at http://ecf.nysb.uscourts.gov/. Copies
of the Motion can also be obtained by telephonic, written, or e-mail request to the undersigned
counsel to the Trustee, Attn: Kristen Strine, Paralegal (Telephone: (212) 972-3000 or e-mail:
kstrine@klestadt.com).

        PLEASE TAKE FURTHER NOTICE that responses, if any, to the relief sought in the
Motion shall be made in writing, filed with the Court by registered users of the Court’s electronic
case filing system and, by all other parties in interest, mailed to the Clerk of the United States
Bankruptcy Court, Southern District of New York, One Bowling Green, New York, New York
10004, on a 3.5 inch floppy disc or compact disc, preferably in portable document Format (PDF),
Microsoft Word, or any other Windows Based word processing format (with a hard copy delivered
directly to the Chambers of the Honorable Martin Glenn, United States Bankruptcy Judge, United
States Bankruptcy Court, Southern District of New York, One Bowling Green, New York, New
York 10004), and served upon Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st
Street, 17th Floor, New York, NY 10036-7203, Attn: Fred Stevens, Email: fstevens@klestadt.com,
so as to be actually received no later than 5:00 p.m. (EST) on May 7, 2021 at 5:00 p.m. (EST).




1
   The Stipulation should be read in its entirety. This summary is not intended to capture every salient term of the
Stipulation.

                                                         2
17-11883-mg   Doc 251   Filed 04/13/21 Entered 04/13/21 11:15:47     Main Document
                                     Pg 3 of 3



 Dated: New York, New York
        April 13, 2021
                                           KLESTADT WINTERS JURELLER
                                            SOUTHARD & STEVENS


                                    By: /s/ Christopher Reilly
                                        Fred Stevens
                                        Christopher Reilly
                                        200 West 41st Street, 17th Floor
                                        New York, New York 10036-7203
                                        Tel: (212) 972-3000
                                        Fax: (212) 972-2245
                                        Email: fstevens@klestadt.com
                                               creilly@klestadt.com

                                           Special Litigation Counsel to Gregory M.
                                             Messer, Chapter 7 Trustee




                                       3
